DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-23 and 25-28.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2022 has been entered.
 
Applicants' arguments, filed 06/08/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites greater release of E2 and P at day 1 followed by slower release of E2 and P. The claim is indefinite since it is unclear if the release of E2 and P is in terms of amount or speed.  The term “greater” quantifies an amount, while the term “slower” quantifies a speed. Thus, the terms “greater” and “slower” do not correlate. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-23, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ron et al.  (US 2008/0248017, Oct. 9, 2008).
Ron et al. disclose a drug delivery device comprising two or more unitary segments. Each segment comprises a drug-permeable polymeric substance. Two or more segments may each contain a drug, preferably a different drug in each segment. The drug-permeable polymeric substance may be a thermoplastic polymer, such as an ethylene-vinyl acetate copolymer (EVA). The drug delivery device may be in the shape of a ring. The drug delivery device may have an overall diameter of from 40 mm to 80 mm, and a cross-sectional diameter of from 2 mm to 12 mm. The drug to be delivered may be an estrogenic compound and a progestational compound (¶ [0016]). Suitable estrogenic compounds include 17-β estradiol (¶ [0054]). Suitable progestational compounds include progesterone (¶ [0055]). The drug delivery device may be an intravaginal device (¶ [0002]). The release of the drug by a drug delivery device comprising EVA is determined to a large extent by the vinyl acetate content of the material. Preferably, the EVA has a vinyl acetate content of about 4 to 50% by weight. The release of the drug by a drug delivery device comprising EVA is also controlled by the surface area of the segment. For example, in order to increase the rate of release of the drug one could increase the length and/or circumference of the segment (¶ [0068]). Release rate is dependent upon the initial concentration of the active substance in the polymeric matrix (¶ [0077]). The amount of drug incorporated in the drug delivery device varies depending on the particular drug, the desired therapeutic effect, and the time span for which the device provides therapy (¶ [0076]). Proportions suitable can range from about 0.01 to 50 parts by weight of the active substance (¶ [0077]). The drug delivery device may be used for relieving symptoms and signs associated with menopausal, perimenopausal, and post-menopausal women (¶ [0024]). A perimonopasual women have associated symptoms of estrogen deficiency, such as vasomotor flushes (¶ [0062]). 
Ron et al. differ from the instant claims insofar as not disclosing about 4 mg to about 8 mg progesterone and about 80 µg to about 160 µg 17β-estradiol is released per day when the ring is subjected to an in vitro release assay using 200 ml 0.5% sodium dodecyl sulfate as release medium in shakers operating at 130±2 rpm at 37⁰C.
However, Ron et al. disclose wherein release rate is dependent upon the initial concentration of the active substance in the polymeric matrix and wherein the amount of drug incorporated depends on the desired therapeutic effect and the time span for which the device provides therapy. Therefore, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to have arrived at the claimed release rate depending on the therapeutic effect and time span of therapy desired. One of ordinary skill in the art would have had a reasonable expectation of success since Ron et al. disclose wherein the release of the drug is determined to a large extent by the vinyl acetate content. Although the instant claims recite wherein the release rate is when the ring is subjected to an in vitro release assay using 200 ml 0.5% sodium dodecyl sulfate as release medium in shakers operating at 130±2 rpm at 37⁰C, the instant specification discloses in paragraph [0078] wherein such method was used to determine whether the target release rate has been attained. Since it would have been obvious to arrive at the claimed release rate, it would have also been obvious to have arrived at the claimed release rate with such method since such method is just used to measure the release rate. 
In regards to instant claim 1 reciting wherein the ring has greater release of E2 and P at day 1 followed by slower release of E2 and P after day 1, the instant specification discloses wherein the IVRs are 57 mm in overall diameter and a cross sectional diameter of 5 mm. The EVA fiber containing E2 was prepared at a concentration of 10 w/w EVA and 28% vinyl acetate content and the EVA fiber containing P was prepared at a concentration of 27% w/w P and 28% vinyl acetate content. Ron et al. disclose wherein the ring has an overall diameter of from 40 mm to 80 mm and a cross-sectional diameter of from 2 mm to 12 mm. The vinyl acetate content is about 4 to 50% and the drug (e.g. 17-β estradiol and progesterone) can range from about 0.01 to 50 parts by weight. Therefore, since Ron et al. disclose substantially the same IVR as the claimed invention, one of ordinary skill in the art would reasonably expect the ring of Ron et al. to have a greater release of 17-β estradiol and progesterone at day 1 followed by slower release of 17-β estradiol and progesterone after day 1 like the claimed invention.
In regards to instant claims 8 and 10 reciting a particular segment length, Ron et al. disclose wherein the length of the segment affects rate of release of the drug. Therefore, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to have arrived at the claimed length depending on the rate of release of the drug desired. 
In regards to instant claims 11-23, the properties recited are measured from intravaginal rings releasing either 4 mg or 8 mg progesterone per day (see paragraphs [0039] and [0059] and Tables 2 and 3 of the instant specification). Since it would have been obvious to one of ordinary skill in the art to have arrived at the claimed IVR through routine experimentation depending on the therapeutic effect and time span of therapy desired, the properties associated therewith, which are recited in claims 11-24, is also obvious. 

Response to Arguments
Applicant argues that one of skill in the art would not have a reasonable expectation of success because there is not a finite number of solutions to arrive at a vaginal ring with the same release rates as the present invention using the teaching of Ron et al. For example, Ron et al. teach that the vinyl acetate content of the EVA should be between 4-80%. Applicant used EVA with a vinyl acetate concentration of 28%.
The Examiner disagrees and does not find Applicant’s argument to be persuasive. Ron et al. does disclose a finite number of solutions. A vinyl acetate content of the EVA of between 4-80% is a finite amount. A finite amount is an amount that is not infinite. Since the vinyl acetate content is at most 80%, the vinyl acetate content is not infinite. Therefore, Ron et al. does disclose a finite number of solutions and Applicant’s argument is unpersuasive.

Applicant argues that the amount of experimentation would be extensive to zero in on a 28% vinyl acetate concentration.
The Examiner disagrees and does not find Applicant’s argument to be persuasive. Ron et al. disclose in paragraphs [0105[, [0108], [0116], and [0118] wherein dose ranges can be determined in the art through routine testing, without undue experimentation. Therefore, since dose ranges can be determined without undue experimentation, arriving at an effective vinyl acetate concentration should also not require undue experimentation. Therefore, Applicant’s argument is unpersuasive. 

Applicant argues that arriving at the claimed vaginal rings with a cross section of 5 mm would take undue experimentation with no expectation of success because Ron et al. do not disclose a finite number of solutions for determining what cross section to use and what vinyl acetate concentration to use.
The Examiner disagrees and does not find Applicant’s argument to be persuasive. Ron et al. does disclose a finite number of solutions. Ron et al. disclose a cross sectional diameter of from 2 mm to 12 mm and a vinyl acetate concentration of about 4 to 50%. A finite number is a number that is not infinite. Ron et al. disclosing wherein the cross-sectional diameter is not more than 12 mm and wherein the vinyl acetate concentration is not more than 50% means that Ron et al. disclose a finite number. As such, Ron et al. does disclose a finite number of solutions and Applicant’s argument is unpersuasive. 

Applicant argues that one of skill in the art would have to consider drug loading, vinyl acetate content, and surface area. Thus, making the amount of experimentation needed to arrive at Applicant’s invention even greater and with no expectation of success.
The Examiner disagrees and does not find Applicant’s argument to be persuasive. Because Ron et al. specifically disclose wherein these parameters may be varied to arrive at a desired release rate, it would have been obvious that is it within the relative skills of one of ordinary skill in the art that these parameters can be varied without undo experimentation. This is supported by Table II and Examples 3, 4, and 6 of Ron et al. which disclose evaluating the release kinetics of estradiol and progesterone from an EVA Matrix. Therefore, since release kinetics can be evaluated for different compositions, it would have been obvious to one of ordinary skill in the art that there would have been no undo experimentation to arrive at a desired release rate. As such, Applicant’s argument is unpersuasive. 

Applicant argues that Ron et al. teach away from making Applicant’s EVA IVRs because Ron et al. is focused on devices that have zero-order kinetics.
The Examiner disagrees and does not find Applicant’s argument to be persuasive. The instant specification discloses wherein the IVRs are 57 mm in overall diameter and a cross sectional diameter of 5 mm. The EVA fiber containing E2 was prepared at a concentration of 10 w/w EVA and 28% vinyl acetate content and the EVA fiber containing P was prepared at a concentration of 27% w/w P and 28% vinyl acetate content. Ron et al. disclose wherein the ring has an overall diameter of from 40 mm to 80 mm and a cross-sectional diameter of from 2 mm to 12 mm. The vinyl acetate content is about 4 to 50% and the drug (e.g. 17-β estradiol and progesterone) can range from about 0.01 to 50 parts by weight. Therefore, since Ron et al. disclose substantially the same IVR as the claimed invention, one of ordinary skill in the art would reasonably expect the ring of Ron et al. to have a greater release of 17-β estradiol and progesterone at day 1 followed by slower release of 17-β estradiol and progesterone after day 1 like the claimed invention.
 Moreover, Ron et al. disclosing zero-order kinetics does not teach away since a zero-order release kinetic can have an initial burst release. This is evidenced by Groenewegen et al. (US 2013/0078286, Mar. 28, 2013). Groenewegen et al. disclose in paragraph [0054] wherein Figs. 1 and 2 illustrates a zero-order release up to day 10. Figs. 1 and 2 show wherein there is a greater release of drug at day 1 followed by a slower release after day 1. Therefore, Applicant’s argument is unpersuasive.


2.	Claims 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ron et al. (US 2008/0248017, Oct. 9, 2008) in view of Brennan et al. (US 2012/0157424, Jun. 21, 2012). 
	The teachings of Ron et al. are discussed above. Ron et al. do not disclose wherein the drug delivery device treats symptoms associated with vulvar and vaginal atrophy. 
	However, Brennan et al. disclose an estradiol-containing pharmaceutical composition to alleviate menopause-related symptoms (abstract). The menopause-associated symptom may be vulvar and vaginal atrophy (¶ [0022]-[0026]). Vulvar and vaginal atrophy include dryness (¶ [0031]).
	It would have been prima facie obvious to one of ordinary skill in the art to have used the drug delivery device of Ron et al. to treat vaginal dryness since the drug delivery device comprises estradiol and estradiol is known in the art to be effective in treating vaginal dryness as taught by Brennan et al. 

Response to Arguments
Applicant argues that Brennan et al. do not disclose intravaginal devices at all. 
	The Examiner does not find Applicant’s argument to be persuasive. Brennan et al. not disclosing intravaginal devices does not mean that it would not have been obvious to have used the IVR of Ron et al. to treat vaginal dryness. Both Ron et al. and Brennan et al. are in the art of treating menopause. Therefore, one of ordinary skill in the art would have looked at the teachings of Brennan et al. As discussed in the rejection, Brennan et al. disclose wherein an estradiol-containing pharmaceutical composition may be used to treat vaginal dryness. Since the IVR of Ron et al. comprises estradiol, it would have been obvious to one of ordinary skill in the art to use the IVR of Ron et al. to treat vaginal dryness since estradiol appears to be effective in treating it. Therefore, it would have been obvious to one of ordinary skill in the art to have used the IVR of Ron et al. to treat vaginal dryness even though Brennan et al. does not disclose intravaginal devices. As such, Applicant’s argument is unpersuasive.

	Applicant argues that Brennan et al. do not correct the deficiencies of Ron et al.
	The Examiner submits that Applicant’s arguments with regards to Ron et al. have been addressed and are unpersuasive. Therefore, the rejection with Brennan et al. is maintained. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-23 and 25-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 16/835,282 (reference application) in view of Ron et al.  (US 2008/0248017, Oct. 9, 2008). The pending claims differ from the copending claims insofar as reciting 17β-estradiol. However, as discussed in Ron et al. above, 17β-estradiol is a known and effective drug for incorporation into an intravaginal ring segment. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant argues that the rejection should be withdrawn since a Terminal Disclaimer has been filed.
The Examiner submits that the rejection is maintained since the Terminal Disclaimer has been disapproved. 

Conclusion
Claims 1-23 and 25-28 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612